Citation Nr: 0930787	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for right knee 
patellofemoral pain syndrome.

3.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
August 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied service connection for a 
lumbosacral spine condition, cervical spine condition, right 
knee patellofemoral pain syndrome and left knee 
patellofemoral pain syndrome.  

In August 2007 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  

This case was remanded by the Board in February 2008 for 
further development.  

In June 2009, the RO granted service connection for chronic 
lumbar strain with spondylosis and L5-S1 degenerative disc 
disease with an evaluation of 10 percent, effective November 
11, 2004.  As such, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of cervical 
spondylosis with chronic sprain and degenerative disc disease 
of C5, C6, and C7; however, the preponderance of the evidence 
shows that the current neck problems are related to service.

2.  The Veteran has a current diagnosis of mild 
chondromalacia patellae; however, the preponderance of the 
evidence shows that the current neck problems are related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a cervical spine 
condition, right knee patellofemoral syndrome, and left knee 
patellofemoral syndrome.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Some chronic diseases, such as organic 
diseases of the nervous system and arthritis, may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also 
be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In June 2008 the Veteran was accorded a compensation and 
pension (C&P) examination of the spine and knees.  During the 
examination the Veteran reported his knees just "went to 
hurting" and stated that he had no history of a knee injury.  
He also reported that his neck started bothering him 20-25 
years ago.  He stated that it is tight, pops, and indicated 
that the discomfort is in the midline neck.  Diagnoses were 
cervical spondylosis with chronic sprain and degenerative 
disc disease of C5, C6, and C7; and chondromalacia patellae, 
mild.  The examiner opined that it was less likely than not 
that the knee and neck conditions are related to or had their 
onset during service.  

The Board acknowledges that the Veteran has diagnoses of 
cervical spondylosis with chronic sprain and degenerative 
disc disease and chondromalacia patellae, but the evidence 
indicates that these diagnoses are not related to service.  

The Board finds the opinion, which was based on examination 
of the Veteran, and which provided a rationale for the 
opinion, to be highly probative evidence against the claims.  
There is no competent, probative medical evidence that would 
impugn that examination opinion.  The weight of the probative 
evidence is against the claims of service connection for a 
cervical spine condition and a bilateral knee condition.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  Accordingly, as the 
weight of the probative evidence is against the Veteran's 
claims, service connection for a cervical spine condition and 
a bilateral knee condition must be denied.  38 C.F.R. §§ 
3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

A letter from the RO dated in July 2006 apprised the Veteran 
of the information and evidence necessary to establish his 
claims for service connection.  He was advised of the 
evidence that VA would seek to provide and of the information 
and evidence that he was expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  He was also informed him of how VA 
establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, a C&P opinion was 
obtained with regard to his claims for service connection; 
the report of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
The Board is satisfied that VA has sufficiently discharged 
its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for a cervical spine condition is denied.

Service connection for right knee patellofemoral pain 
syndrome is denied.

Service connection for left knee patellofemoral pain syndrome 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


